 

 

McGREGOR W. SCOTT | ED
United States Attorney
MATTHEW C. THUESEN

Assistant United States Attorney AUG 85 2019

501 I Street, Suite 10-100 DST aicr court

Sacramento, CA 95814 CLERK, US. ALIFORNI
Telephone: (916) 554-2700 EASTERN ‘DISTRICT AF
Facsimile: (916) 554-2900 BY Dept

Attorneys for Plaintiff
United States of America

Fd

IN THE UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF CALIFORNIA

IN THE MATTER OF THE SEARCH OF A CASE NO. 2:19-SW-616 GF b
RESIDENCE LOCATED AT 3211
LAWNVIEW AVENUE, LOOMIS,

CALIFORNIA

   

> ED] ORDER TO UNSEAL SEARCH
WARRANT MATERIALS

 

Upon application of the United States and good cause having been shown,
IT IS HEREBY ORDERED that the files in the above-captioned matter be, and are hereby

ordered, unsealed.

 

Dated: SY if a ly

l
{ The Honorable Deborah Barnes
UNITED STATES MAGISTRATE JUDGE

 

 

 
